UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):Nov. 15, 2012 OICco Acquisition I, Inc. (Exact name of registrant as specified in its charter) Delaware 333-162084 27-0625383 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 4412 8th St. SW, Vero Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(772) 584-3308 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 Entry into a Material Definitive Agreement. On November 13, 2012, the registrant’s Post Effective Amendment was declared effective and on or before November 15, 2012, the registrant received positive reconfirmations from 100% of the purchasers in the offering.Thus the Acquisition Agreement with Imperial Automotive Group was closed on November 15, 2012.At the closing of the Exchange AgreementImperial Automotive Group, Inc. became a wholly-owned subsidiary of OICco and OICcoacquired the business and operations of Imperial Automotive Group, Inc. Item 9.01 Financial Statements and Exhibits No. Exhibits None. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated OICco ACQUISITIONS I, INC. By: /s/ Joshua Sisk Joshua Sisk, President and Chief Executive Officer EXHIBIT INDEX Exhibits No. Exhibits None.
